Name: Twenty-First Commission Directive 78/117/EEC of 23 December 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-02-10

 Avis juridique important|31978L0117Twenty-First Commission Directive 78/117/EEC of 23 December 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 040 , 10/02/1978 P. 0019 - 0020 Greek special edition: Chapter 03 Volume 20 P. 0083 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . TWENTY-FIRST COMMISSION DIRECTIVE OF 23 DECEMBER 1977 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 78/117/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY THE TWENTIETH COMMISSION DIRECTIVE , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE SUBJECT TO CONSTANT REVISION IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS FOR SOME COCCIDIOSTATS PERMITTED AT NATIONAL LEVEL , FURTHER EXAMINATION IS REQUIRED BEFORE A DECISION CAN BE MADE TO PERMIT OR CANCEL THEIR USE AT COMMUNITY LEVEL ; WHEREAS IT IS THEREFORE DESIRABLE TO EXTEND , UNDER CERTAIN CONDITIONS , THEIR PERIOD OF AUTHORIZATION AT NATIONAL LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO COUNCIL DIRECTIVE 70/524/EEC , UNDER PART B ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' ITEM NOS 2 , 8 AND 12 ARE HEREBY AMENDED AS FOLLOWS : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // NO // ADDITIVES // CHEMICAL NAME , DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // 2 // DIMETRI- DAZOLE // 1,2-DIMETHYL-5- NITROIMIDAZOLE // SWINE // 4 MONTHS // 100 // 200 // USE PROHIBITED AT LEAST FOUR WEEKS BEFORE SLAUGHTER // 8 // SULPHAQUIN- OXALINE // 2-P-AMINO- BEZENESULPHON- AMIDOQUIN- OXALINE // POULTRY , EXCLUDING DUCKS , GEESE , LAYING HENS // - // // 125 // USE PROHIBITED AT LEAST SEVEN DAYS BEFORE SLAUGHTER // // // // RABBITS // - // // 250 // // 30 JUNE 1978 // 12 // RONIDAZOLE // ( 1-METHYL-5-NITRO- IMIDAZOL-2-YL)- METHYL- CARBAMATE // TURKEYS // - // 60 // 90 // USE PROHIBITED AT LEAST SIX DAYS BEFORE SLAUGHTER // // // // PIGS // 4 MONTHS // 60 // 60 // USE PROHIBITED AT LEAST FOUR WEEKS BEFORE SLAUGHTER // ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT